Citation Nr: 1538029	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1961 to December 1963.

The case comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and April 2010 rating decisions of the Regional Office (RO) in Huntington, West Virginia.

Although the claims of service connection for hearing loss and tinnitus were certified for appeal as being whether to reopen previously denied claims, the Board finds that the Veteran did submit a timely notice of disagreement as to the original April 2010 denial.  Therefore, the Board has recharacterized the issues on appeal as original claims.

The Veteran testified at a central office hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

At the March 2015 hearing, the Veteran testified to his belief that his service treatment records in his electronic claims file are incomplete.  While the electronic claims file does contain STRs, the Board asks the RO to ensure the STRs are complete and conduct a search for any missing STRS as necessary.

Further, during the March 2015 Board hearing, the Veteran testified that during service, he was in the vicinity of an exploding grenade.  The Veteran contended that the grenade impacted his current dementia, hearing loss, and tinnitus.  The Board finds VA examinations necessary to opine as to the etiology of these conditions and the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a search for any outstanding Service Treatment Records, and associate any additional records with the claims file.  If it is confirmed that no additional records exist, this should be noted and explained in the claims file.

2.  Hearing Loss and Tinnitus.  The Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and needed audiological studies should be performed, including dictating objective testing (Maryland CNC and pure tone threshold testing).

Then, the examiner should offer an opinion as to:

(a)  whether and to what extent the Veteran suffers from a bilateral hearing loss disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service.

(b)  whether and to what extent the Veteran suffers from a tinnitus disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service.

The opinion should include explicit consideration of the Veteran's contention that he was exposed to an exploding grenade, and the effect such an event would have on the Veteran's claimed hearing loss and tinnitus conditions.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Dementia.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed dementia.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and needed diagnostic tests should be performed.

Then, the examiner should offer an opinion as to:

(a)  whether and to what extent the Veteran suffers from a dementia disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service.

The opinion should include explicit consideration of the Veteran's contention that he was exposed to an exploding grenade, and the effect such an event would have on the Veteran's claimed dementia.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issues of service connection for the hearing loss, tinnitus, and dementia disabilities remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


